Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Application filed 06/03/22.  Claims 1 – 20 has been examined and is pending. 
Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11354690.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite similarly as parent case and are no more than an obvious variation thereof.


17/831624
11354690.  
…providing a central application program interface (API), a request from a client application API of a client application intended to be transmitted to a service application, wherein the client application [AltContent: arrow]API is a different version than a service application API, the version of the service application API being unknown to the client device API; identifying, by the one or more computing devices, at the central API, the [AltContent: arrow]version of the client application API and the version of the service application API of the service application; mapping, by the one or more computing devices, data included in the request to fields compatible with the version of the service application API; [AltContent: arrow]formatting, by the one or more computing devices, the mapped data based on a predetermined format corresponding to each of the fields, wherein the predetermined format corresponding to each of the fields is compatible with the version of the service application API; and
[AltContent: arrow]forwarding, by the one or more computing devices, the formatted data to the service application.
…providing a central application program interface (API), communication between a client application and a service application, wherein the client application includes a client device API and the service application includes a service application API, and the client device API is a different version than the service application API, the version of the service application API being unknown to the client device API receiving, by the one or more computing devices at the central API, data transmitted by the client device API, identifying, by the one or more computing devices, at the central API, the version of the client device API and the version of the service application API of the service application; mapping, by the one or more computing devices, the data to fields compatible with the version of the service application API: formatting, by the one or more computing devices, the mapped data based on a predetermined format corresponding to each of the fields, wherein the predetermined format corresponding to each of the fields is compatible with the version of the service application API
and forwarding, by the one or more computing devices, the formatted data io the service application.


Correspondence Information

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192